Name: Council Regulation (EEC) No 3570/91 of 28 November 1991 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1992 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 338/6 Official Journal of the European Communities 10 . 12. 91 COUNCIL REGULATION (EEC) No 3570/91 of 28 November 1991 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 for the 1992 fishing year Whereas, on the basis of the criteria laid down in Article 17 (2) of the abovementioned Regulation, the price for the 1992 fishing year should be decreased, HAS ADOPTED THIS REGULATION THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ( l), as last amended by Regulation (EEC) No 3571 /90 (2), and in particular Article 17 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 17 (4) of Regulation (EEC) No 3796/81 provides that a Community producer price shall be fixed for tunas (of the genus Thunnus), skipjack or stripe ­ bellied bonito (Euthynnus (Katsuwonus) pelamiJ) and other species of the genus Euthynnus intended for the industrial manufacture of products falling within CN code 1604 ; Article 1 The Community producer price for the fishing year 1 January to 31 December 1992 for tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsowonus) pelamis) and other species of the genus Euthynnus for the industrial manufacture of products falling within CN code 1 604 and the category to which it relates are hereby fixed as follows : (ECU/tonne) Product Commercial specifications Communityproducer price Yellowfin tunas (Thunnus albacares) Whole, weighing more than 10 kg each 1 070 Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1991 . For the Council The President J. PRONK o OJ No L 379, 31 . 12. 1981 , p . 1 . O OJ No L 353, 17. 12. 1990, p. 10 .